DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-20 were cancelled in a preliminary amendment.  Claims 21-27 are newly added and are now pending.

Claim Objections
Claim 21 objected to because of the following informalities: “the patient” in line 2 should read “a patient”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   An amended claim set was submitted on 10/13/2022 after the filing date of this application (12/6/2019).  The Office has reviewed the application for written description support, but cannot identify which section(s) of the disclosure support this new claim set.  The closest appears to be [0098], but the disclosure in this paragraph appear broader than the determining steps in claim 21 related to examining sensor data over time periods.   As such, the Office is using a prior art date of the instant application 12/6/2019 for purposes of evaluating novelty and nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taub et al. (US 2009/0143661) in view of Mensinger et al. (US 2014/0012511).
Regarding claim 21, Taub et al. disclose a method of using a continuous analyte monitoring system, the method comprising: 
receiving sensor data from a continuous analyte sensor worn by the patient (Fig. 1 shows sensor data transmitted to a data processing unit 102, [0035] states that the monitor may be a continuous type), the sensor data indicative of analyte concentration values of the patient over a time period ([0047] – “In another exemplary embodiment, the display may be capable of displaying a graph 48 of the analyte level over a period of time, as illustrated in FIG. 4”); and
displaying or transmitting a reward indication to the patient (Taub et al.’s monitoring system is directed towards encouraging users to interact with their monitoring system to improve overall health, more interaction means more awareness of your current state of health, see at least [0008] and [0053], at [0015], it is noted that the system rewards the user for actions/results that are beneficial to the user’s glucose health).
Taub et al. however do not disclose the following steps:
determining that the analyte concentration values fell outside of and returned to an analyte concentration range of the patient during the time period; 
determining a first metric associated with the analyte concentration values falling outside and returning to the analyte concentration range during the time period; 
determining whether the first metric meets a first metric threshold; and 
in response to determining that the first metric does not meet the first metric threshold, displaying or transmitting a reward indication to the patient.
The Office interpreted the above set of steps to include a situation where the system determines the time it takes for BG to return to normal (first metric) and then determining if the length of time exceeded an acceptable excursion time (first metric threshold).  If the length of time does not exceed the acceptable excursion, then rewarding the user.  While Taub et al. does not teach this, Taub is directed to encouraging and rewarding interaction with a glucose monitoring device as noted above.  Mensinger et al. teach systems and methods for leveraging smart phone features in continuous glucose monitoring (Abstract).  A feature included in the method is rewarding the user for quantifiable achievements.  Mensinger et al. disclose a variety of achievements including rewarding the user for timely correcting hypo and hyperglycemic events ([0124] – “The following are some examples of activities that may be considered quantifiable achievements, and that could be used by the CGM module 208 to reward the user, and/or could be uploaded to share or compete with others: … quickly curbed a high (e.g., above hyperglycemic upper target for no more than 20 minutes, 40 minutes, 60 minutes, etc.), quickly corrected a low (below hypoglycemic lower target for no more than 20 minutes, 40 minutes, 60 minutes, etc.)”).  Mensinger et al. also includes various reward options.  An example is given at [0224] –“ options for rewarding the user by opening up features of the CGM module 208 free of charge as a reward for good compliance.”  This limitation was interpreted as teaching “displaying or transmitting a reward indication to the patient.”  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Taub et al. to include additional criteria for rewarding user interaction with the CGM such as that taught by Mensinger above for correcting excursions in glucose levels in a timely manner because this can lead to additional ways for encouraging the user to maintain his/her health.   
Regarding claim 22, Taub et al. as modified by Mensinger et al. teaches wherein the first metric comprises an amplitude of the analyte concentration values falling outside of the analyte concentration range during the time period (this is part of the analysis in Mensinger where a BG deviation occurs the metric being time the amplitude is outside), and wherein the first metric threshold comprises a threshold amplitude (this is also part of the analysis in Mensinger where in order to return normal in an acceptable time frame, the BG level must fall back to a normal value in the certain timeframe threshold).
Regarding claim 23, Taub et al. as modified by Mensinger et al. teaches wherein the first metric comprises a duration of time the analyte concentration values fell outside of the analyte concentration range during the time period (this part of the analysis taught by the Mensinger example above where BG exceeds or falls below normal levels for a period of time, the period of time being tracked to ensure BG is corrected in a timely manner), and wherein the first metric threshold comprises a threshold time duration (this also part of the analysis in the above example cited in Mensinger, time limits are given for BG to fall back in range).
Regarding claim 24, Taub et al. as modified by Mensinger et al. does not teach wherein the first metric comprises a percentage of time the analyte concentration values fell outside of the analyte concentration range during the time period, and wherein the first metric threshold comprises a threshold time percentage.  However, this is just an obvious variant on how to assess how long it takes the BG level excursion to fall back into normal range.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a percentage of time and a threshold percentage as claimed to evaluate how quickly a patient is able to correct a BG excursion as claimed because Applicant has not disclosed that these steps provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Mensinger’s analysis, and applicant’s invention, to perform equally well with either analysis because both would perform the same function of encouraging correction of a health issue in an expedient manner.  Therefore, it would have been prima facie obvious to modify Taub et al. to obtain the invention as specified in claim 24 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mensinger.
Regarding claim 25, Taub et al. as modified in view of Mensinger teaches the method further comprising: determining a second metric of the analyte concentration values during the second time period in relation to a second metric threshold; and in response to determining that the second metric does not meet the second metric threshold, displaying or transmitting a reward indication to the patient (the claim does not state the second metric is different from the first, in this case, this just amounts to repeating the evaluation for another excursion which is within the teachings of both references).
Regarding claim 26, Taub et al. as modified in view of Mensinger teaches wherein at least one of the first metric and the second metric comprises an amplitude of the analyte concentration values falling outside of the analyte concentration range during the time period, a duration of time the analyte concentration values fell outside of the analyte concentration range during the time period, or a percentage of time the analyte concentration values fell outside of the analyte concentration range during the time period (as argued in the claim 25 rejection, this can just be a repeat of the analysis if the user experiences another BG excursion and the system applies the Mensinger analysis discussed in the previous rejections above).
Regarding claim 27, Taub et al. do not disclose wherein a type of the reward indication is determined based on a score calculated using a first weight assigned to the first metric and a second weight assigned to the second metric.  However, Mensinger et al. teach, “In some embodiments, the CGM module 208 calculates achievements, points, badges, or other rewards based on predetermined criteria (keeping blood glucose in a target range, use of CGM, etc.)” (see [0118], see also [0247] which states that a person of ordinary skill in the art may modify or use alternate constructions of the teachings disclosed in Mensinger).  Thus, Mensinger teaches that points can be determined as part of rewards in association with how quickly the patient corrects each of his/her excursions given the differing exemplary time frames taught in the cited sections above.  Differing scoring levels amounts to different weights.   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Taub et al. to use the claimed scoring and weighting taught by Mensinger for evaluating the level of rewards to assign a particular quantifiable achievement because it can motivate the patient to do better when greater rewards are possible. 
Conclusion
Claims 21-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791